third party communication date of communication month dd yyyy cca_2014052714535848 id uilc number release date from sent tuesday date pm to cc bcc subject foreign_country in response to your inquiry subject_to the limitations in sec_904 a u s citizen may elect to take a credit against his or her u s income_tax_liability for the amount of any income_war_profits_and_excess_profits_taxes paid_or_accrued during the taxable_year to any foreign_country or to any possession_of_the_united_states sec_901 rather than claim a foreign_tax_credit a taxpayer may elect to claim an itemized_deduction for such foreign taxes as well as state and local income_war_profits_and_excess_profits_taxes sec_164 sec_164 however neither the european union nor an international_organization is considered a foreign_country accordingly a taxpayer cannot claim a foreign_tax_credit under sec_901 or an itemized_deduction under sec_164 for taxes on wages he or she pays to the european union or an international_organization because sec_901 and sec_164 generally limit creditable and deductible income taxes to those paid to a foreign_country sec_1_164-3 and sec_1_901-2
